DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the April 5th, 2021 Office action, claims 1, 3, 5, 12 and 18 were amended, claim 4 was canceled and claim 21 was newly added.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas M. Hardman (Reg. No. 51,777) on October 21st, 2021.
The application has been amended as follows:
1-17.	(Cancelled)
18.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that are executable by one or more processors to cause a computing system to:
access a knowledge graph residing on a data store, the knowledge graph containing a semantic model of data having a first format, wherein the knowledge graph has a second format that is different from the first format of the data;
one or more user interface elements allow a user to indicate a subset of the data;
receive one or more inputs from the user through the one or more user interface elements, the one or more inputs indicating the subset of the data;
generate, based on the one or more inputs, a first query for retrieving metadata from the knowledge graph, wherein the metadata indicates how to perform one or more operations for extractingand wherein the semantic model includes information about the data that is not contained in the data and that cannot be ascertained from querying the data
receive the metadata; and
generate, based on the one or more inputs and the metadata, a second query for retrieving the subset of the data.
19.	(Currently Amended) The non-transitory computer-readable medium of claim 18, further comprising additional instructions that are executable by the one or more processors to cause the computing system to: update the user interface based on changes to the knowledge graph.
20.	(Currently Amended) The non-transitory computer-readable medium of claim 18, wherein the first query is in a first query language, the second query is in a second query language, and the first query language is different from the second query language.

22.	(New) A method for generating a data retrieval query, comprising:
accessing a knowledge graph residing on a data store, the knowledge graph containing a semantic model of data having a first format, wherein the knowledge graph has a second format that is different from the first format of the data;
creating, based on the knowledge graph, a user interface, the user interface including one or more user interface elements, wherein the one or more user interface elements allow a user to indicate a subset of the data;
receiving one or more inputs from the user through the one or more user interface elements, the one or more inputs indicating the subset of the data;
generating, based on the one or more inputs, a first query for retrieving metadata from the knowledge graph, wherein the metadata indicates how to perform one or more operations for extracting the subset of the data, and wherein the semantic model includes information about the data that is not contained in the data and that cannot be ascertained from querying the data;
	receiving the metadata; and
generating, based on the one or more inputs and the metadata, a second query for retrieving the subset of the data.
23.	(New)	The method of claim 22, wherein the first format is a relational database and wherein the second format is a graph database.
24.	(New) The method of claim 22, wherein the knowledge graph resides on a second data store, the second data store being distinct from the data store.

26.	(New) The method of claim 25, wherein the knowledge graph is stored on the second data store as simple tables or NoSQL documents.
27.	(New) The method of claim 22, further comprising providing the data retrieval query to the user.
28.	(New) The method of claim 27, further comprising:
using the data retrieval query to extract the subset of the data; and
		generating a report using the subset of the data.
29.	(New) The method of claim 22, wherein the data includes a first data set and a second data set and the subset of the data includes at least a portion of the first data set and at least a portion of the second data set.
30.	(New) The method of claim 22, wherein the data includes two or more entity types and the knowledge graph includes properties for each entity type.
31.	(New) A system for generating a data retrieval query, comprising:
one or more processors;
memory in electronic communication with the one or more processors; and
instructions stored in the memory, the instructions being executable by the one or more processors to:
access a knowledge graph residing on a data store, the knowledge graph containing a semantic model of data having a first format, wherein 
create, based on the knowledge graph, a user interface, the user interface including one or more user interface elements, wherein the one or more user interface elements allow a user to indicate a subset of the data;
receive one or more inputs from the user through the one or more user interface elements, the one or more inputs indicating the subset of the data;
generate, based on the one or more inputs, a first query for retrieving metadata from the knowledge graph, wherein the metadata indicates how to perform one or more operations for extracting the subset of the data, and wherein the semantic model includes information about the data that is not contained in the data and that cannot be ascertained from querying the data;
receive the metadata; and
generate, based on the one or more inputs and the metadata, a second query for retrieving the subset of the data.
32.	(New)	The system of claim 31, wherein the first format is a relational database and wherein the second format is a graph database.
33.	(New) The system of claim 31, wherein the knowledge graph resides on a second data store, the second data store being distinct from the data store.

35.	(New) The system of claim 34, wherein the knowledge graph is stored on the second data store as simple tables or NoSQL documents.
36.	(New) The system of claim 31, further comprising additional instructions that are executable by the one or more processors to provide the data retrieval query to the user.
37.	(New) The system of claim 31, wherein the data includes a first data set and a second data set and the subset of the data includes at least a portion of the first data set and at least a portion of the second data set.
38.	(New) The system of claim 31, wherein the data includes two or more entity types and the knowledge graph includes properties for each entity type.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Verma et al. discloses converting natural language input to structured queries. The prior art receives a user input query in a natural language format. Determines scores for candidate entities derived from the user input query. Selects an entity with a highest score among the candidate entities, and converts, using a context-free grammar, the user input query to a structured query based at least in part on the selected entity. Classifies the structured query to an expected answer type, the expected answer type corresponding to a type 
Russell et al. teaches a method and system for identifying and discovering relationships between disparate datasets from multiple sources.  Specifically, the prior art describes a graph-based data cataloging system, product and method that structures expert knowledge and statistically driven data analytics into a system-based framework for finding and relating enhanced metadata on subject-relevant, curated datasets from disparate, externally held data sources. Displayed across a knowledge graph of nodes of datasets linked by their metadata attributes, the system simplifies the search and retrieval of multiple datasets of relevance to a user's technical, content, and resource-driven needs.
Allowable Subject Matter
Claims 18-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
As amended the claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination specified by independent claims 18, 22 and 31.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165